Case 1;19-cr-00158-DCN Document 6, Filed 05/20/19 _P 1
34 mj 0108 MAM Sooument 4 Eled OS/Ts/10” Bage 1oFd Pagel 32

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

May
FORT MYERS DIVISION Reva 20 2019

UNITED STATES OF AMERICA TOF Ip AHO
V. CASE NO.: 2:19-mj-1058-MRM

LUCAS JOHNSON

 

 

 

 

 

Judge: Mac R. McCoy Counsel for Yolande Viacava
Government
Deputy Jackie Clay Counsel for Jim Lappan
Clerk: Defendant:
Court Digital Pretrial/Probation | Tad Parks
Reporter
Date/Time May 15, 2019 Interpreter N/A
02:30 PM-02:41 PM
Bench Time | 11 Minutes

 

 

 

 

 

 

Initial Appearance - Rule 5C

Court advised defendant of rights. Federal Public Defender appointed for the
hearing in the Middle District only based on financial affidavit. Government
proceeded by proffer. Defendant waives Identity Hearing and production of the
warrant. Government is seeking detention based on danger to the community and
risk o fflight. The Defendant waives his right to a Detention Hearing in this
District and preserves his right to have the hearing in the charging district.

Court orders defendant detained without prejudice and removed to the District of
Idaho. .

ye @
our case HU 1Q-0158 -S OCN

 
Case SAB hi PrG5O MAB OGD uIRGALM AIL dBIeS/ 05/2412 Rage-AeLB 33

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
V. CASE NO.: 2:19-mj-1058-MRM
LUCAS JOHNSON

/

 

ORDER APPOINTING COUNSEL
PURSUANT TO THE CRIMINAL JUSTICE ACT

This Court has determined that the above-named Defendant is financially unable to
obtain adequate representation in the above-styled case, and is otherwise qualified for
appointment of counsel. Accordingly, the Court makes the following appointment pursuant to
the Criminal Justice Act (18 U.S.C. § 3006A):

- APPOINTMENT OF COUNSEL
° The Federal Public Defender is appointed as counsel for the Defendant.
TYPE OF APPOINTMENT
e Fed. R. Crim. P. 5(c)(2)(A) proceedings in this District.

DONE AND ORDERED in Fort Myers, Florida on May 15, 2019.

MAC R. MCCO

UNITED STAT MAGISTRATE JUDGE

Copies furnished to:
Counsel of Record
Unrepresented Parties

 
Case SAS. my TiOSe MRM ObdkuR ese Ment ds) F6) 0" 2DLL2 RO Page Ih 34

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA CASE NO.: 2:19-mj-1058-MRM
Vv. Charging District:

District of Idaho
LUCAS JOHNSON Charging District Case No.:

1:19-cr-158 DCN
/

ORDER ON REMOVAL PROCEEDINGS, DETENTION, AND
COMMITMENT TO ANOTHER DISTRICT

The Defendant was arrested and presented for an Initial Appearance before this Court in
connection with removal proceedings pursuant to Fed. R. Crim. P. 5(c). The Court informed
Defendant of the rights specified in Fed. R. Crim. P. 5(c) and the provisions of Fed. R. Crim. P.
20. Defendant requested and was determined by the Court to be eligible for court-appointed
counsel. Therefore, the Court appointed counsel to represent Defendant for purposes of
proceedings in the Middle District of Florida only. Defendant waived the right to an identity
hearing and to production of the warrant.

The Government seeks detention pending Defendant’s removal to the District of Idaho on
the grounds that Defendant is a serious risk of flight and a danger to the community. Defendant,
through Defendant’s counsel, voluntarily waived the right to a detention hearing in this District
only and agreed to remain in custody pending removal. Defendant reserved the right to request a
detention hearing in the District of Idaho.

Based upon the foregoing and upon consideration of the factors enumerated in 18 U.S.C.
§ 3142(g), the Court ORDERS that:

1. Defendant shall be detained, shall be held to answer, and shall have all remaining

hearings in the-District Court in which the charge(s) and prosecution are pending:

 
Case ST§-ihj-01058 Nt BRO bbumeRey eri da} 8/2e! “Pate oe AP rgb 35

ie., the District of Idaho. This Order is without prejudice to Defendant’s ability
to seek conditions of release after Defendant’s removal to the charging District.

2. The United States Marshal must transport the Defendant, together with a copy of
this Order, to the charging District and deliver the Defendant to the United States
Marshal for that District, or to another officer authorized to receive the Defendant.

3. The United States Marshal or authorized officer in the charging District should
immediately notify the United States Attorney and the Clerk of Court for that
District of the Defendant’s arrival so that further proceedings may be promptly
scheduled.

4, The Clerk of this Court is directed to promptly transmit the papers to the charging
District.

DONE and ORDERED in Fort Myers, Florida on May 15, 2019.

MAC R. MCCO

UNITED STATES MAGISTRATE JUDGE

Copies furnished to:

Counsel of Record
Unrepresented Parties
United States Marshals Service

 
Electronic Case Filing | U.S. District Court - Middle District of Florida
Case 1:19-cr-00158-DCN Document6 Filed 05/20/19 Page 5 of 6

1 of 2

https://ecf.flmd.circ i 1.den/cgi-bin/DktRpt.p1?8990908909 1 6426-...

U.S. District Court
Middle District of Florida (Ft. Myers)
CRIMINAL DOCKET FOR CASE #: 2:19-mj-01058-MRM-1
Internal Use Only

Case title: USA v. Johnson

Other court case number: 1:19-cr-158-DCN District of Idaho

Date Filed: 05/15/2019
Date Terminated: 05/15/2019

 

Assigned to: Magistrate Judge Mac R.
McCoy

Defendant (1)

Lucas Johnson
TERMINATED: 05/15/2019

Pending Counts Disposition

None

Highest Offense Level (Opening)

None

Terminated Counts Disposition

None

Highest Offense Level (Terminated)
None
Complaints Disposition

18:1962-7400.F EXTORTION,
RACKETEERING, AND THREATS

 

 

 

 

 

 

Plaintiff

USA

Date Filed # Docket Text

05/15/2019 1 | Arrest (Rule 5(c)(2)) of Lucas Johnson from District of Idaho on charges
of 18 U.S.C. 1962 (d) (jmc) (Entered: 05/15/2019)

 

 

5/17/2019, 2:38 PM

 
Electronic Case Filing | U.S. District Court - Middle District of Florida https://ecf.flmd.circ | 1.den/cgi-bin/DktRpt.pl?8990908909 | 6426-...
Case 1:19-cr-00158-DCN Document6 Filed 05/20/19 Page 6 of 6

05/15/2019 ja a 2 | *** Arrest Warrant Issued as to Lucas Johnson. (jmc) (Entered:
05/15/2019)

05/15/2019 Arrest of Lucas Johnson on 5/14/2019 from District of Idaho on charges
of 18 U.S.C. 1962 (d) (jmc) (Entered: 05/15/2019)

05/15/2019 3 | NOTICE OF HEARING as to Lucas Johnson: Initial Appearance - Rule 5
(c) set for 5/15/2019 at 02:30 PM in Ft. Myers Courtroom 5 C before
Magistrate Judge Mac R. McCoy. (jmc) (Entered: 05/15/2019)

 

 

 

05/15/2019

1s

Minute Entry for proceedings held before Magistrate Judge Mac R.
McCoy: Initial Appearance in Rule 5(c)(3) Proceedings as to Lucas
Johnson held on 5/15/2019, Detention Hearing as to Lucas Johnson held
on 5/15/2019. (Digital) (jmc) (Entered: 05/15/2019)

05/15/2019 5 | ***CJA 23 Financial Affidavit by Lucas Johnson (jmc) (Entered:
05/15/2019)

ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to
Lucas Johnson Signed by Magistrate Judge Mac R. McCoy on
5/15/2019. (jme) (Entered: 05/15/2019)

ORDER OF REMOVAL pursuant to Rule 5(c)(2) to District of Of
Idaho as to Lucas Johnson. Signed by Magistrate Judge Mac R.
McCoy on 5/15/2019. (jmc) (Entered: 05/15/2019)

(Court only) *) RESTRICTED DIGITAL AUDIO FILE as to Lucas
Johnson regarding 4 Initial Appearance - Rule 5(c)(3)Detention Hearing
held on 5/15/2019 before Magistrate Judge Mac R. McCoy. Audio file
size: 5.6 MB. Total hearing time : 11 Minutes. (jmc) (Entered:
05/16/2019)

(Court only) PRETRIAL BAIL REPORT as to Lucas Johnson.(TP)
(Entered: 05/17/2019)

 

 

05/15/2019

ION

 

05/15/2019

Im

 

05/16/2019 a

|oo

 

05/17/2019 a a

INO

 

 

 

 

 

2 of 2 5/17/2019, 2:38 PM

 
